EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-17 are allowed.

The following is an examiner’s statement of reasons for allowance:

With respect to claim 1, Haran [US 2018/0356627 A1] discloses a control circuit for a movable mirror. The control circuit includes driving circuitry configured to drive the movable mirror with a drive signal to effectuate oscillating of the movable mirror, opening angle determination circuitry configured to determine an opening angle of the movable mirror, and amplitude control circuitry. The amplitude control circuitry is configured to a) first cause the driving circuitry to generate the drive signal as having an upper threshold drive amplitude, and b) then later cause the driving circuitry to generate the drive signal as having a nominal drive amplitude, as a function of the opening angle of the movable mirror being equal to a desired opening angle (paragraph [0013]).
Duvdevany et al. [US 2018/0348506 A1] discloses an electronic device including a mirror controller for an oscillating mirror driven by a mirror drive signal. The mirror controller includes a phase error calculation block configured to receive a mirror sense signal from the oscillating mirror and to determine a phase error between the mirror sense signal and a mirror drive signal by comparing values of the mirror sense signal separated in time by one quarter of oscillation period of an expected period of the mirror drive signal, an error calculation block configured to generate an error signal as a function of the phase error and a target phase error, and a phase correction block configured to generate a mirror control signal for the oscillating mirror as a function of the error signal. The phase error calculation block determines the phase error by sampling the mirror sense signal at a first time, sampling the mirror sense signal at a second time, with the second time being spaced apart from the first time by one quarter of the expected period of the mirror drive signal, and generating the phase error as a function of a difference between the sample of the mirror sense signal at the second time and the sample of the mirror sense signal at the first time (paragraph [0006]).
However, the combination of Haran and Duvdevany et al. does not explicitly teach driving the MEMS oscillating structure configured to oscillate about a rotation axis according to an operating response curve during which the MEMS oscillating structure is in resonance, wherein the MEMS oscillating structure is a non-linear resonator; inducing an oscillation decay of the MEMS oscillating structure at predefined tilt angle such that an oscillation of the MEMS oscillating structure decays from the predefined tilt angle over a decay period; measuring at least one characteristic of the oscillation decay; and determining a mechanical health of the MEMS oscillating structure based on the at least one characteristic of the oscillation decay, and it does not appear to be obvious why one of ordinary skill in the art would modify the combination of Haran and Duvdevany et al. so as to induce an oscillation decay of the MEMS oscillating structure at predefined tilt angle such that an oscillation of the MEMS oscillating structure decays from the predefined tilt angle over a decay period; measuring at least one characteristic of the oscillation decay; and determining a mechanical health of the MEMS oscillating structure based on the at least one characteristic of the oscillation decay.
Accordingly, the prior art fails to teach or fairly suggest a method requiring “driving the MEMS oscillating structure configured to oscillate about a rotation axis according to an operating response curve during which the MEMS oscillating structure is in resonance, wherein the MEMS oscillating structure is a non-linear resonator; inducing an oscillation decay of the MEMS oscillating structure at predefined tilt angle such that an oscillation of the MEMS oscillating structure decays from the predefined tilt angle over a decay period; measuring at least one characteristic of the oscillation decay; and determining a mechanical health of the MEMS oscillating structure based on the at least one characteristic of the oscillation decay”, in the combination required by the claims.

Claims 2-17 are allowable by virtue of their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Art

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Albert et al. [US 2019/0361223 A1]
	van Lierop et al. [US 2019/0129163 A1]
van Lierop et al. [US 2014/0327946 A1]
van Lierop et al. [US 2014/0300942 A1]
Lin et al. [US 2019/0310460 A1]
Maier et al. [US 2019/0146210 A1]
Kinstlich et al. [US 2019/0101744 A1]
Bogatscher et al. [US 2018/0284271 A1]
Haran et al. [US 2018/0164579 A1]
Haran et al. [US 2018/0129036 A1]
Fujii et al. [US 2010/0085618 A1]
Onuma [US 2009/0201095 A1]

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882